In an action to recover damages for personal injuries and wrongful death, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered March 14, 1972, in favor of defendant, following a nonjury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The findings of fact have not been considered or reached. The deceased was operating his automobile southbound on Third Avenue in Brooklyn on the evening of February 26, 1969 when his car struck a tractor-trailer owned by defendant which was parked in the left hand lane. Trial Term found that defendant’s vehicle was not parked illegally and, for that reason, concluded that defendant had not been negligent. Third Avenue in Brooklyn, between 50th and 51st Streets, is a "divided highway” within the meaning of section 82 of the Traffic Regulations of the City of New York. In the absence of signs permitting parking alongside the barrier or space dividing the highway into separate roadways, it must be concluded that defendant’s vehicle was illegally parked in violation of the said regulation. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.